Citation Nr: 9914717	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness.

2.  Entitlement to service connection for short term memory 
loss, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983 and from August 1985 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied entitlement to service 
connection for fatigue and for short term memory loss, both 
including as due to an undiagnosed illness.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's fatigue and short-term memory loss did not 
become manifest during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.

3.  Neither the veteran's fatigue nor short-term memory loss 
results in at least one but less than two weeks of 
incapacitation per year, is severe enough to interfere with 
occupational and social functioning or requires continuous 
medication.

4.  There is no competent medical evidence of a nexus or 
causal relationship between fatigue or short-term memory loss 
and the veteran's period of active service or of a medical 
complaint treated during service.
CONCLUSIONS OF LAW

1.  The veteran's fatigue is not a compensable chronic 
disability resulting from an undiagnosed illness of a Persian 
Gulf War veteran.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.317 (1998).

2.  The veteran's short-term memory loss is not a compensable 
chronic disability resulting from an undiagnosed illness of a 
Persian Gulf War veteran.  38 U.S.C.A. §§ 1110, 1117 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has chronic fatigue 
and short-term memory loss resulting from an undiagnosed 
illness arising from his period of active service as a tank 
crewmember in the Persian Gulf War.

The Board finds that the veteran's claim for service 
connection is plausible or capable of substantiation and is 
therefore, well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is satisfied that the record is properly 
developed and that the VA has complied with its duty to 
assist the veteran.  See 38 U.S.C.A. § 5107(a).

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Alternatively, a veteran may 
establish a well-grounded claim for service connection under 
the chronicity provision of 38 C.F.R. § 3.303(b), or pursuant 
to the same provision if the evidence shows that the 
condition was observed during service or any applicable 
presumption period and continuity of symptomatology was 
demonstrated thereafter.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).

A veteran of the Persian Gulf War also may be entitled to 
service connection for a chronic disability resulting from an 
undiagnosed illness which is manifest within a specified time 
and to a specified degree.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 1998).  A veteran must show an independently verifiable 
indication of a disability which has existed for at least six 
months, which became manifest either in service in Southwest 
Asia during the Persian Gulf War or to at least a 10 percent 
degree of disability by December 21, 2001, and which cannot 
be attributable to a clinical diagnosis.  38 C.F.R. § 3.317 
(1998).  Disability rating criteria are provided in the VA's 
Schedule for Rating Disabilities (rating schedule).  Id.

Disability ratings are determined by applying the criteria 
set forth in the rating schedule to the veteran's current 
symptomatology.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4 (1998).  The Board reviews the extent to which a 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life, then 
assigns a rating which, as far as practicable, reflects the 
extent to which the current disability impairs the veteran's 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The veteran's service personnel records disclose that he 
served as an Army tank crewmember in Southwest Asia during 
the Persian Gulf War.  His service medical records, including 
the February 1992 report of his separation physical 
examination, contain no evidence that he complained of, or 
sought or received treatment for fatigue or short term memory 
loss.  There is no other objectively verifiable evidence that 
the veteran had fatigue or short-term memory loss in service.  
Therefore, the Board finds that these disorders or symptoms 
were not evident and did not become manifest during his 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War.

In a May 1997 written statement and at his October 1998 Board 
hearing in Washington, the veteran credibly reported that he 
first noticed his current fatigue and short-term memory loss 
while he was living with his sister and brother-in-law from 
June 1992 to March 1994.  Although he reported feeling less 
energetic than he had been in the Army, he initially 
dismissed his lack of energy as a symptom of aging.  He 
stated that he was able to get about 7 hours sleep a night 
but also that he needed a one or two hour nap every evening.  
The veteran reported that his family first noticed his memory 
loss in matters pertaining to routine household life.  He 
stated that he often embarked on errands the purpose of which 
he forgot before completing them, and that in conversation he 
frequently lost the thread of his own speech.  The veteran 
contended that his memory slippage and evening naps annoyed 
his wife and may have contributed to her decision to divorce 
him.  His work, which often involved physical labor, was 
unaffected by the fatigue or memory loss and he has not 
sought medical treatment for either.  The veteran also 
documented his regular exercise program including sit-ups, 
pushups, toe touches and running several times a week.

Also associated with the claims file are nine written 
statements from family members and friends describing the 
veteran's energy and memory loss following his separation 
from the Army.  Those statements pertaining to his fatigue 
include the following observations of his changed conduct: 
decreasing physical stamina beginning in 1994 indicated by 
mid-afternoon exhaustion; constant fatigue and trouble 
sleeping; increasing sluggishness and lack of energy becoming 
more evident over the past two or three years and accompanied 
by constant complaints of tiredness; increasing lethargy over 
the past two or three years; appearance of unusual weariness 
after only a normal day's work; increasingly easily fatigued 
with diminished physical strength; diminished energy levels; 
uncharacteristically withdrawn and too physically drained to 
play with family children.  Those statements pertaining to 
the veteran's short-term memory loss include the following 
observations of his changed conduct: sudden disorientation 
during conversations during which the veteran forgot what was 
being discussed; frequent repetition of speech, as if the 
veteran had forgotten what he had just said; frequent 
inability to remember recent conversations; forgetting the 
purpose of errands and activities before completing them.

Under 38 C.F.R. § 4.88b, Diagnostic Code (DC) 6354 
(pertaining to Chronic Fatigue Syndrome), debilitating 
fatigue, cognitive impairments (including inability to 
concentrate, forgetfulness and confusion), or a combination 
of other signs and symptoms which wax and wane but result in 
periods of incapacitation (bed rest and physician treatment) 
of at least one but less than two weeks total duration per 
year, or symptoms controlled by constant medication, warrants 
a 10 percent disability rating.  In this case the veteran has 
testified that he was able to continue his employment and 
adhere to a weekly exercise program despite his fatigue and 
short term memory loss.  There is no evidence of any level of 
incapacitation as defined by the DC and no evidence that the 
veteran has sought or received medication for these 
disorders.  Therefore, the Board finds that these disorders 
have not become manifest to a degree of at least 10 percent 
under this DC.

Under 38 C.F.R. § 4.130, DC 9423 (pertaining to an 
undifferentiated somataform disorder), occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication, warrants a 10 percent 
disability rating.  Because the evidence shows no diminution 
of the veteran's work efficiency and ability to perform 
occupational tasks, or the need for or use of continuous 
medication for the veteran's fatigue or short-term memory 
loss, the Board finds that these disorders have not become 
manifest to a degree of at least 10 percent under this DC.

Assuming without deciding that the veteran's fatigue and 
short-term memory loss resulted from an undiagnosed illness 
under 38 U.S.C.A. § 1117 (West 1991 & Supp. 1998) and 
38 C.F.R. § 3.317, service connection is not appropriate.  
The evidence shows that these disorders did not become 
manifest during the veteran's active duty in the Southwest 
Asia theater of operations during the Persian Gulf War nor 
have they manifested themselves to a degree of at least 10 
percent disability thereafter.

The Board also is constrained to find that service connection 
for these disorders is inappropriate under a direct or 
continuity of symptoms analysis.  The evidence not only fails 
to confirm in-service fatigue or short-term memory loss, 
chronic or otherwise, but also fails to link these disorders 
or symptoms with the veteran's period of active service.  See 
38 C.F.R. § 3.303(b).  There is a substantial body of medical 
evidence associated with the claims file and pertaining to 
investigation of the veteran's complaints of fatigue and 
short-term memory loss.  However, beyond the veteran's own 
statements, there is no competent medical evidence linking 
fatigue and short-term memory loss with his period of active 
service.  Because the veteran is a lay person with no medical 
training or expertise, his statements alone cannot constitute 
competent evidence of the required etiological linkage.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).


ORDER

Entitlement to service connection for fatigue and for short 
term memory loss, both including as due to an undiagnosed 
illness is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

